Citation Nr: 0820304	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-17 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder. 

2.  Entitlement to service connection for a lumbar spine 
("back") disability.  

3.  Entitlement to service connection for a cervical spine 
("neck") disability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from January 1974 to 
December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
VA Regional Office (RO) in Manila, the Republic of the 
Philippines, which denied the veteran's claims for service 
connection for post-traumatic stress disorder (PTSD), and 
"degenerative disc disease, lumbar and cervical spine."  

The Board has determined that the issues are more properly 
characterized as stated on the cover page of this decision. 


FINDINGS OF FACT

1.  The veteran does not have PTSD.  

2.  The veteran does not have a lumbar spine disability that 
was incurred in or aggravated by service.  

3.  The veteran does not have a cervical spine disability 
that was incurred in or aggravated by service.  






CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2007).  

2.  The veteran does not have a lumbar spine disability as 
the result of disease or injury that was present during his 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).  

3.  The veteran does not have a cervical spine disability as 
the result of disease or injury that was present during his 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran argues that he has PTSD, a lumbar spine 
disability, and a cervical spine disability, due to his 
service.  In July 2004, the veteran filed his claims for 
service connection (many years after service).  In November 
2004, the RO denied the claims.  The veteran has appealed.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for arthritis when it is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  In this case, 
December 1975.  

Personality disorders are not "diseases" or "injuries" in 
the meaning of applicable legislation for disability 
compensation purposes.  38 C.F.R. §§ 3.303(c), 4.9 (2007); 
Winn v. Brown, 8 Vet. App. 510, 516 (1996), Beno v. Principi, 
3 Vet. App. 439 (1992).  

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  

In addition, 38 C.F.R. § 3.304(f)(3) provides:

If a post-traumatic stress disorder claim 
is based on inservice personal assault, 
evidence from sources other than the 
veteran's service records may corroborate 
the veteran's account of the stressor 
incident.  Examples of such evidence 
include, but are not limited to: records 
from law enforcement authorities, rape 
crisis centers, mental health counseling 
centers, hospitals, or physicians; 
pregnancy tests or tests for sexually 
transmitted diseases; and statements from 
family members, roommates, fellow service 
members, or clergy.  Evidence of behavior 
changes following the claimed assault is 
one type of relevant evidence that may be 
found in these sources.  Examples of 
behavior changes that may constitute 
credible evidence of the stressor 
include, but are not limited to: a 
request for a transfer to another 
military duty assignment; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.  VA will not deny a post-
traumatic stress disorder claim that is 
based on in-service personal assault 
without first advising the claimant that 
evidence from sources other than the 
veteran's service records or evidence of 
behavior changes may constitute credible 
supporting evidence of the stressor and 
allowing him or her the opportunity to 
furnish this type of evidence or advise 
VA of potential sources of such evidence.  
VA may submit any evidence that it 
receives to an appropriate medical or 
mental health professional for an opinion 
as to whether it indicates that a 
personal assault occurred.  

38 C.F.R. § 3.304(f)(3).  See also VA Adjudication 
Procedure Manual M21-1MR, Part IV.ii.1.D.17.  

The veteran asserts that he has PTSD due to his service.  The 
evidence as to the claimed stressors, and to his credibility, 
is as follows:

The veteran's service records indicate that he received two 
nonjudicial punishments in February 1975, for use of 
disrespectful language, and for failure to obey a lawful 
order.  The veteran's discharge (DD Form 214) indicates that 
he was discharged under honorable conditions, and that had no 
foreign or sea service.  It does not list his military 
occupation specialty; however, it lists the related civilian 
occupation as "water trans occups."  It does not list any 
decorations, medals, badges, or campaign ribbons.  

A February 1977 memorandum indicates that the veteran applied 
for an upgraded character of discharge under 10 U.S.C.A. § 
1552, but that it was determined that the evidence was 
insufficient to show probable material error or injustice.  

The veteran's service medical records include a February 1975 
report which shows treatment for a rash on the left wrist, 
and crotch.  Another February 1975 report shows complaints of 
depression, notes he was a chronic complainer and had seen a 
psychiatrist in high school for paranoia, "which I believe 
he is suffering from," and that his attitude was completely 
negative.  The report noted that he was not frankly paranoid 
or grandiose in ideation, but that he felt picked on, and 
that he embellished his accomplishments.  It was noted that 
he was not delusional, hallucinatory, suicidal, or homicidal.  
The provisional diagnosis was "paranoia/depression."  Yet 
another February 1975 report shows that the veteran had 
"various complaints about military service," and that his 
health record noted that he was a "constant complainer."  
The report further states that he was disillusioned with 
service, had difficulty dealing with people who give him 
orders, and that he had had four XO (executive officer's) 
masts, and one CO (commanding officer's) mast, for various 
minor offenses.  The report notes that he showed no 
motivation for continued military service.  His preservice 
history included being suspended from high school on at least 
eight occasions for truancy, and being expelled.  The 
impression was immature personality disorder.  

A June 1975 report shows treatment for a rash that had begun 
at the ankles and spread to the legs, arms, trunk, and back.  
The impression was contact dermatitis.  The veteran's service 
medical records include a medical board report which 
indicates that he has a preservice left knee injury, and that 
he was found to be unfit for duty due to chondromalacia.

Such facts provide evidence against these claims, clearly 
indicating the basis for the veteran's discharge was not the 
disorders at issue.   

A VA hospital report, dated in January 2000, shows treatment 
for psychiatric symptoms, and that, "[h]e describes his 
stressor as being threatened while in the Navy, and 'being 
trained as a killer in basic training.'" He stated that he 
had used his killer training in defending himself against the 
men who threatened him, but he would not elaborate.  The 
report notes, "[h]e states that he was given orders by 
superiors to 'take care of those guys.'"  

A VA progress note, dated in July 2002, shows that upon being 
questioned as to whether he had ever been physically or 
sexually abused as a child or an adult, the veteran 
responded, "Yes.  He indicated that he was physically and 
sexually abused as an adult by his various wives.  He has 
been married six times to various women."  

A VA Agent Orange protocol examination report, dated in 
August 2003, contains two separate notations showing that the 
veteran reported that he had served in Vietnam.

The veteran did not serve in Vietnam.   

In a statement, received in August 2004, the veteran asserted 
that between September 1974 and May 1975, his ship, the 
U.S.S. Canisteo, experienced four fatalities, to include two 
men who disappeared at sea, one who fell through a hatch, and 
one who was found dead in a passageway.  He further asserted 
that other men were "severely beaten, one man was tied to a 
valve wheel and his genitals were set on fire, another man 
was tied and painted with "red lead," and "I myself was 
attacked and fought my way to freedom."  

A report from V.C.P., M.D., dated in May 2006, shows that the 
veteran asserted that during service he was forcibly held 
down while his genitals were fondled in December 1974, and 
that about a month later, he was forced by two men (one of 
whom had instigated the first assault), dragged into the 
shower area, had his pants removed, and had some sort of 
liquid poured onto his genital area.  He was then threatened, 
and he did not report either of the incidents.  In January 
1975, two crewmen went missing at sea, and it was rumored 
that they were thrown overboard.  He was subject to verbal 
abuse and harassment, especially as a new crewmember.  

During his hearing at the RO, held in June 2006, the veteran 
testified that he was sexually assaulted on three occasions, 
and although his testimony in unclear on certain points, it 
appears that he asserts that the same man was involved in the 
assaults, and that at least one other man was involved in at 
least one of the assaults.  The veteran stated that his 
genitals were fondled in his compartment, and that he was 
subsequently treated for complaints of depression.  He 
indicated that one of the assaults involved having his pants 
removed and some sort of liquid sprayed on his genitals, and 
that he subsequently developed a rash on his groin.  He 
testified that he did not report any of the incidents because 
he was threatened with death.  He indicated that there were 
deaths on the ship, and stated that another man "blew 
himself up in front of me."  It was asserted that his 
nonjudicial punishments were evidence of behavioral problems 
due to his sexual assaults.  See also veteran's letter, 
received in October 2006.  

A report from Metropolitan Psychological Corporation (MPC), 
dated in November 2006, shows that, "[The veteran] claimed 
to have been sexually assaulted while in Vietnam in 1974.  
However, he did not report the incident because according to 
him, he knew the people."  

A VA PTSD examination report, dated in November 2006, shows 
that the veteran asserted that in December 1974, he was 
"fondled, and I decided to fight back."  

The Board initially points out that in his letter, received 
in October 2006, the veteran stated that he did not witness 
any of the previously discussed four deaths of his shipmates; 
rather, he stated that, "This was the talk of the ship at 
the time."  These stressors may not be accepted, as the 
veteran did not witness them.  See VBA's Adjudication 
Procedure Manual (M21- 1MR), Part III.iv.4.H.29.d. 
("Credible supporting evidence that an in-service stressor 
actually occurred includes not only evidence that 
specifically documents the veteran's personal participation 
in the event, but evidence that indicates the veteran served 
in the immediate area and at the particular time in which the 
stressful event is alleged to have occurred, and supports the 
description of the event); Part III.iv.4.H.29.e (discussing 
evidentiary requirements to show a "claimant's personal 
participation" and "the veteran's personal exposure to  the 
event").  

As for the other stressors, on one occasion, the veteran 
reported that he had a history of being sexually assaulted, 
but that it/they had been committed by one or more of his 
wives.  At other times, he asserted that he was sexually 
assaulted anywhere from one to three times.  Two other 
"stressors" are mentioned in isolated, single instances, 
specifically, "being trained as a killer in basic 
training," and witnessing another man who "blew himself up 
in front of me."  

Furthermore, in contrast to his June 2006 testimony, the 
sexual assault stressors were presented in a significantly 
different manner in the January 2000 VA hospital report.  
Specifically, in January 2000, he stated that he had used his 
"killer training" in defending himself against the men who 
threatened him, and stated that he was given orders by 
superiors to "take care of those guys."  In addition, he 
has reported that he served in Vietnam, however, the 
veteran's service records do not show that the veteran ever 
served in Vietnam.  See also statement from the National 
Personnel Records Center, dated in April 2008.  

Finally, the Board notes that there is significant evidence 
showing that the veteran experiences psychotic symptoms.  See 
e.g., January 2000 VA hospital report; September 2000 VA 
progress note; November 2006 M.P.C. report; November 2006 VA 
PTSD examination report (schizoaffective disorder).  

Given the foregoing, the Board finds that the veteran's 
claimed stressors are inconsistently reported, 
uncorroborated, and contradicted, both by his own statements, 
and by service records and service medical records, to such a 
degree that the Board finds that he is not a credible 
historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 
(1991); Cohen v. Brown, 10 Vet. App. 128, 146 (1997).  

Simply stated, the Board finds that the veteran's own 
statements provide evidence against all claims, not simply 
the PTSD claim.  

Furthermore, in light of the Board's determination that the 
preponderance of the evidence is against the claim that the 
veteran has PTSD, the issue of whether verified stressors 
exist is a "downstream" issue which will not be further 
discussed.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998) (holding that under 38 U.S.C.A. § 1110, the veteran 
must submit proof of a presently existing disability 
resulting from service in order to merit an award of 
compensation).  

With regard to the claim for PTSD, the medical evidence is 
summarized as follows: 

A VA PTSD examination report, dated in November 2006, 
contains an Axis I diagnosis of schizoaffective disorder, and 
an Axis II diagnosis of avoidant personality disorder.  The 
examiner stated that the veteran did not meet the DSM-IV 
(Diagnostic and Statistical Manual of Mental Disorders (4th 
Ed., 1994)) stressor criterion, or the DSM-IV criteria to 
warrant a full diagnosis of PTSD.  

The Board finds that the November 2006 VA PTSD examination 
report is highly probative evidence which shows that the 
veteran does not have PTSD.  This report shows that the 
veteran was examined, and that his relevant history was 
obtained.  The examiner determined that the veteran's Axis I 
diagnosis was schizoaffective disorder, and he specifically 
ruled out PTSD.  This report is the only report shown to have 
been based on a review of the veteran's claims files.  See 
Prejean v. West, 13 Vet. App. 444, 448- 9 (2000) (factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion.).  

Furthermore, the Board points out that its conclusion that 
the veteran does not have PTSD is consistent with the 
following evidence, which shows that the veteran has been 
diagnosed with acquired psychiatric disorders other than PTSD 
on many occasions, as well as (variously characterized) 
personality disorders: the November 2006 MPC report (based on 
psychological testing and signed by two psychologists); May 
1991 VA hospital report; January 2000 VA hospital report; 
August 1990 VA examination report; June 1989 VA hospital 
report.  
 
In reaching this decision, the Board has considered that 
there are a number of notations of PTSD in the VA progress 
notes, and that the MPC report notes "exposure to a 
traumatic experience."  However, some of these are equivocal 
("rule out" PTSD), or note PTSD "by history," some of them 
are listed with concurrent notations of other psychiatric 
disorders, they were all were based on an oral history as 
provided by the veteran, and the Board has previously 
determined that the veteran is not credible.  Furthermore, 
none of these notations are shown to have been based on a 
review of the veteran's C-file, or any other detailed and 
reliable medical history.  The Board has also considered the 
diagnosis of PTSD in the August 2003 VA Agent Orange protocol 
examination report.  However, in addition to suffering from 
the aforementioned defects, a VA report, dated in October 
2006 (written by the VA physician who performed the November 
2006 VA PTSD examination) shows that the physician stated 
that he had reviewed the August 2003 examination report, that 
the August 2003 examination was undertaken to screen the 
veteran for possible ailments secondary to his claims of 
exposure to Agent Orange, that the PTSD diagnosis was 
speculative, and that it was no more than a tentative 
diagnosis.  

The Board finds that the most probative medical records in 
this case provide evidence against a finding that the veteran 
has PTSD at this time.  Accordingly, the claim must be 
denied.  

With regard to the claims for a lumbar spine disorder, and a 
cervical spine disorder, the veteran's service medical 
records show that he was treated for complaints of low back 
pain in January and July of 1975.  There was no diagnosis.  A 
separation examination report is not of record.  

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 1976 and 2006.  This 
evidence includes a VA examination report, dated in August 
1976, which shows that the veteran complained of multiple 
joint pains, to include the neck.  The low back/lumbar spine 
was not mentioned.  The relevant diagnosis was generalized 
arthralgia with no limitation of motion of any of the body 
joints, and the report notes that "[t]he etiology is 
obscure."  An accompanying cervical spine X-ray report 
contains an impression of "normal cervical spine."  

The next relevant evidence is dated 24 years later, 
specifically, a January 2000 VA hospital report notes a 
history of cervical and lumbar spine surgery, with Axis III 
diagnoses of cervical and lumbar spine degenerative joint 
disease, and degenerative disc disease.  VA and non-VA 
medical reports, dated between 2003 and 2004, indicate 
additional treatment for cervical and lumbar spine symptoms, 
with disc herniation at L3-4.  

The veteran was not treated for cervical spine symptoms 
during service.  He was treated for low back pain on two 
occasions, in January and July of 1975; he was not afforded a 
diagnosis.  His August 1975 medical board report does not 
mention any cervical or lumbar spine symptoms or diagnoses.  
Although the August 1976 VA examination report contains a 
"diagnosis" of "generalized arthralgia," it is not 
specific to the cervical or lumbar spine, and in any event, 
without a pathology to which joint pain can be attributed, 
there is no basis to find that there is a disability for 
which service connection may be granted.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  Therefore, this 
report is insufficient to show the existence of a cervical or 
lumbar spine disorder.  

The earliest post-service evidence of treatment for either a 
cervical spine or lumbar spine disorder is found in a January 
2000 VA hospital report, which notes a history of cervical 
spine and lumbar spine surgery (dates were not provided).  
This report comes about 25 years after separation from 
service.  This lengthy period without treatment is evidence 
there has not been a continuity of symptomatology and weighs 
against the claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  

Furthermore, there is no competent evidence showing that the 
veteran has a cervical spine disability, or a lumbar spine 
disability, that is related to his service.  Finally, there 
is no medical evidence to show that cervical spine arthritis, 
or lumbar spine arthritis, was manifest to a compensable 
degree within one year of separation from service.  See 38 
C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claims, and 
that the claims must be denied.  

With respect to the veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

Unlike varicose veins under Barr, a dislocated shoulder under 
Jandreau, these claims are based on the contention that PTSD, 
a lumbar spine disability, and a cervical spine disability, 
are related to service that ended many years ago, in 1975.  
These assertions are not contentions capable of lay 
diagnosis.  See Espiritu; Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007).  Further, the veteran's lay statements, for 
reasons cited above, are not always clear, providing in some 
cases evidence against this own claims. 

With regard to the PTSD claim, in this case the Board has 
determined that the veteran is not a credible historian.  In 
addition, the service and post-service medical records show 
that the veteran has been diagnosed with a variety of 
psychiatric disorders, as well as personality disorders, and 
that the veteran does not have PTSD.  This evidence outweighs 
the veteran's contentions to the effect that he has PTSD that 
is related to his service.  

The veteran's PTSD claim is based on an in-service personal 
assault.  Because personal assault is an extremely personal 
and sensitive issue, many incidents are not officially 
reported, which creates a proof problem with respect to the 
occurrence of the claimed stressor.  In such situations it is 
not unusual for there to be an absence of service records 
documenting the events the veteran has alleged.  Therefore, 
evidence from sources other than the veteran's service 
records may corroborate an account of a stressor incident.  
See, e.g., Patton v. West, 12 Vet. App. 272, 277 (1999).  
However, in this case, the Board finds that the evidence in 
the record undermines the veteran's statements and 
credibility, providing evidence against this claim. 

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claims, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Duties to Notify and Assist

The Board finds that VA has satisfied its duties to the 
veteran under the Veterans Claims Assistance Act of 2000 
(VCAA).  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a letter, dated in July 2004, the veteran was 
notified of the information and evidence needed to 
substantiate and complete the claims.  The VCAA letter was 
sent to the veteran prior to the RO's November 2004 decision 
that is the basis for this appeal.  Furthermore, to the 
extent that this letter may not have been fully in compliance 
with 38 C.F.R. § 3.304(f)(3), a review of the June 2006 
hearing transcript shows that the veteran's representative 
cited to the VBA adjudication manual on several occasions, 
and his arguments indicate actual knowledge of the right to 
submit evidence from sources other than the veteran's service 
records, and that evidence of behavior changes following the 
claimed assault may be probative of the claim.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  As both actual 
knowledge of the veteran's procedural rights has been 
demonstrated and he, or those acting on his behalf, have had 
a meaningful opportunity to participate in the development of 
his PTSD claim, the Board finds that no prejudice to the 
veteran will result from proceeding with adjudication without 
additional notice or process.

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded. 
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in May 2008, and in any event, as the claims have been 
denied, any questions as to the disability rating or the 
appropriate effective date to be assigned are moot.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

The Board further finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims files.  The RO has obtained the 
veteran's service medical records, as well as VA and non-VA 
medical records.  With regard to the claims for a lumbar 
spine disability, and a cervical spine disability, the 
veteran has not been afforded examinations, and etiological 
opinions have not been obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

In this case, the service medical records show no treatment 
for cervical spine symptoms, and two treatments for lumbar 
spine symptoms, with no diagnosis.  The claimed conditions 
are first shown no earlier than 25 years after separation 
from service, and there is no competent evidence to show that 
the claimed conditions are related to the veteran's service.  
Given the foregoing, the Board finds that the standards of 
McLendon have not been met.  See also 38 C.F.R. § 3.159(c)(4) 
(2007); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).  Simply stated, the Board finds that the service and 
post-service medical record provides evidence against these 
claims.  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


